Citation Nr: 1504878	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-07 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.C. Chapman




INTRODUCTION

The Veteran served on active duty from September 1970 to October 1972.  He died in October 2007, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  An October 2014 Travel Board hearing in this matter was postponed at the appellant's request.  She was then, at her request, scheduled for a videoconference hearing before the Board in December 2014.  She failed to report for the hearing, and the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  

[Notably, while this appeal was pending the appellant twice (in May 2008 and April 2012) refiled a claim of service connection for the cause of the Veteran's death, and the AOJ adjudicated the new claim in August 2012, denying it.  The August 2012 rating decision is subsumed herein.]  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran's death certificate lists the cause of his death as pneumonia due to an underlying cirrhosis of the liver.  In seeking service connection for the cause of his death the appellant alleges that medication prescribed for his service-connected posttraumatic stress disorder (PTSD), alprazolam, caused or contributed to his liver disease.  In the alternative, to the extent that the cirrhosis is attributed to the Veteran's alcohol abuse, she argues that such alcohol abuse was secondary to his service connected PTSD.  [The Board observes that while compensation is prohibited for death or disability due to alcohol abuse, governing legal issue provides that such death/disability may be compensated where the alcohol abuse was a symptom of a service-connected psychiatric disability.]  She also contends that the Veteran's cirrhosis of the liver was, at least in part, due to his exposure to Agent Orange/herbicides while serving in Vietnam.  The record shows that the Veteran's service included service in Vietnam during the Vietnam Era, and was awarded a Combat Infantryman's Badge; his exposure to Agent Orange/herbicides in service is presumed.  The record further shows that in addition to his service-connected PTSD, rated 70 percent, the Veteran also had physical disabilities (other than the cirrhosis) for which service connection was not established.  The record presented and allegations made raise various medical questions which are unresolved by the medical evidence that is already in the record.  Accordingly, a remand to secure a medical opinion that resolves the medical questions is necessary.

The case is REMANDED for the following:

1.  Apprise the appellant that medical that the evidentiary record is appears to be incomplete, and that outstanding medical evidence regarding the Veteran's physical disabilities and their treatment could aid in substantiating her claim.  Of particular interest are any outstanding records of his evaluations, treatment, and hospitalizations for cirrhosis (and for any cardiovascular/cerebrovascular disease he may have had), as well as any autopsy protocol.  She should be advised that she may submit such records, or provide identifying information and releases and request that VA seek them on her behalf.  If she is no aware of any records outstanding, it would expedite matters if she would so indicate.  She should be afforded ample opportunity to respond. 

2.  After the above development is completed, arrange to have the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the cause of the Veteran's death, and in particular whether the death was caused by a service-connected disability (or such disability contributed to cause his death).  If an specialist consults are deemed appropriate, such should be completed.  Upon review of the entire record, the consulting physician should provide opinions that respond to the following.  

(a)  Did any medication prescribed for the Veteran's PTSD (and specifically alprazolam, as alleged) cause or contribute to cause the cirrhosis which caused his death?  

(b)  Was the alcohol abuse that has been cited as a cause of the Veteran's cirrhosis a symptom of/secondary to his PTSD or was it a primary alcohol abuse?  

(c)  Was the Veteran's death-causing cirrhosis at least as likely as not (a 50 percent or greater probability) otherwise related to his service, to include as due to his exposure to Agent Orange/herbicides therein?  

(d) Did the Veteran's service-connected PTSD contribute to cause his death?

[A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.]

(e) Is the Veteran shown to have had an ischemic heart disease?  If so, did such disease contribute to cause his death.

The consulting provider should include rationale (with citation to factual data/medical literature, as deemed appropriate) with all opinion..

3.  Ensure that all development sought above is completed, and then review the record, and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the appellant and her representative opportunity to respond. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

